The Opinion of the Court was delivered by Treat, J, Thomas Morgan applied to the County Commissioners5 Court of Scott county, for a reduction of the as= sessment of his property for the year 1845. The application was denied, and he prosecuted an appeal to the Circuit Court. He there asked leave to dismiss the case, but the Court refused the leave, and then dismissed the appeal. Those decisions are assigned for error. The 26th section of the 89th chapter of the Revised Statutes declares, that “any person feeling aggrieved by the assessment of his property, may, at the September term of the County Commissioners’ Court immediately succeeding such assessment, and not afterwards, apply to said Court for a reduction of said assessment, which majq in the discretion of the Court, be made on proof that the valuation was too high, which correction shall be made of record, and a list certified by the clerk to the collector.” It will thus be seen, that applications of this character are addressed purely to the discretion of the County Courts, and the exercise of that discretion cannot be reviewed elsewhere. The Circuit Court, consequently, had no jurisdiction of the case, and decided correctly in dismissing the appeal. The only action it could take, was to dismiss the appeal, and leave the adjudication of the County Court in full force. It follows that Morgan had no right to dismiss the case in the Circuit Court. The decision of the County Court was final in the premises, not to be overturned by an unauthorized appeal to another tribunal. "We fully recognize the right of the plaintiff to dismiss an appeal case properly pending in the Circuit Court, In such a case, the Circuit Court has authority to hear and determine it. It is to be tried de novo, and in order to succeed, the plaintiff has again to establish his cause of action. Instead of doing this, he may abandon the case altogether, and fall back to the position he occupied before he commenced the suit in the inferior Court. If he chooses the latter course, the previous proceedings in the cause necessarily fall, and the differences of the parties are to be adjusted in some other action. The judgment of the Circuit Court is affirmed with costs. Judgment affirmed.